

Exhibit 10.4
OMNIBUS JOINDER TO LOAN DOCUMENTS AND THIRD AMENDMENT TO CREDIT AND SECURITY
AGREEMENT AND LIMITED WAIVER
THIS OMNIBUS JOINDER TO LOAN DOCUMENTS AND THIRD AMENDMENT TO CREDIT AND
SECURITY AGREEMENT AND LIMITED WAIVER (this “Agreement”), entered into as of May
11, 2017, is made and entered into by and among SCM SPECIALTY FINANCE
OPPORTUNITIES FUND, L.P., a Delaware limited partnership (“Lender”), HOOPER
HOLMES, INC., a New York corporation (“Hooper Holmes”), HOOPER DISTRIBUTION
SERVICES, LLC, a New Jersey limited liability company (“Hooper Distribution”),
HOOPER WELLNESS, LLC, a Kansas limited liability company (“Hooper Wellness”),
ACCOUNTABLE HEALTH SOLUTIONS, LLC, a Kansas limited liability company
(“Accountable Health”), HOOPER INFORMATION SERVICES, INC., a New Jersey
corporation (“Hooper Information”), and HOOPER KIT SERVICES, LLC, a Kansas
limited liability company (“Hooper Kit”, together with Hooper Holmes, Hooper
Distribution, Hooper Wellness, Accountable Health, and Hooper Information,
individually, as an “Existing Borrower,” and collectively as “Existing
Borrowers”), and, immediately prior to the consummation of the Merger (defined
below), PIPER MERGER CORP., a New York corporation (the “Merger Sub”), and,
immediately following the consummation of the Merger, PROVANT HEALTH SOLUTIONS,
LLC, a Rhode Island limited liability company (“Provant Health”, and together
with Merger Sub, individually and collectively, the “New Borrower”, and together
with Existing Borrowers, individually as a “Borrower,” and collectively as
“Borrowers”).
WHEREAS, Existing Borrowers and Lender are parties to that certain Credit and
Security Agreement dated as of April 29, 2016 (as the same may from time to time
be amended, restated, supplemented or otherwise modified, collectively, the
“Credit Agreement”), pursuant to which, subject to the terms and conditions set
forth therein, Lender has made certain credit facilities available to Existing
Borrowers. The Credit Agreement and all instruments, documents and agreements
executed in connection therewith, or related thereto are referred to herein
collectively as the “Existing Loan Documents.”
WHEREAS, Borrower (a) has failed to maintain Consolidated Unencumbered Liquid
Assets of at least $750,000 as measured on March 31, 2017 as required pursuant
to Section 7.1 of the Credit Agreement, (b) has failed to achieve Aggregate
Revenue for the twelve (12) consecutive month period ending March 31, 2017 of at
least $41,000,000 as required pursuant to Section 7.1 of the Credit Agreement,
(c) has failed to achieve EBITDA, on a consolidated basis, for the twelve (12)
consecutive month period ending March 31, 2017 of at least $500,000 as required
pursuant to Section 7.1 of the Credit Agreement, and (d) has failed to comply
with Sections 7.13.1, 7.13.2 and 7.13.3 of that certain Credit Agreement dated
as of April 17, 2015 by and among Borrowers and Closing Date Subordinated
Creditor as amended, as required pursuant to Section 8.1(f) of the Credit
Agreement, each of which failures constitutes an Event of Default under Section
8.1 of the Credit Agreement (collectively, the “Subject Events of Default”).
WHEREAS, Hooper Holmes desires to enter into that certain Agreement and Plan of
Merger dated as of March 7, 2017 by and among Hooper Holmes, Merger Sub, Provant
Health, and Wellness Holdings, LLC, a Delaware limited lability company (the
“Seller”), as amended by that certain Waiver and Consent dated as of April 19,
2017 (as amended, the “Merger Agreement”) pursuant to which Merger Sub will be
merged with and into Provant Health in a reverse triangular merger, with Provant
Health surviving such merger (the “Merger”) as a result of which Hooper Holmes
will become the sole member of Provant Health and in exchange for which Hooper
Holmes will issue to the Seller (or the Seller Members (as defined in the Merger
Agreement), including, without limitation, Century Focused Fund III, L.P., a
Delaware limited





--------------------------------------------------------------------------------




partnership (“Century Focused Fund”)) the right to receive certain shares of
Hooper Holmes’s Common Stock, as set forth in more detail in the Merger
Agreement.
WHEREAS, Existing Borrowers have requested and Lender has agreed, among other
things, (i) that Lender waive the Subject Events of Default, (ii) that Lender
consent to the Merger, (iii) that New Borrower be added as a co-obligor under
the Loan and all other Loan Documents, and (iv) to amend the terms and
conditions of the Existing Loan Documents, in each case pursuant to the terms
and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
1.Defined Terms. Initially capitalized terms used herein and not defined herein
that are defined in the Credit Agreement shall have the meanings assigned to
them in the Credit Agreement (as amended hereby).
2.    Limited Waiver. Lender hereby waives compliance by the Borrower with the
Credit Agreement with respect to the Subject Events of Default only. Lender’s
waiver of non-compliance with the Credit Agreement is limited to the specific
instances of the Subject Events of Default and shall not be deemed a waiver of
or consent to any other failure to comply with the Credit Agreement. Such waiver
shall not prejudice or constitute a waiver of any right or remedies which Lender
may have or be entitled to with respect to any other breach of the Credit
Agreement. The waiver is for this particular instance and shall not be construed
as a waiver of any other presently existing or future Event of Default.
3.    Consent. Lender hereby acknowledges, approves of, and consents to Hooper
Holmes entering into the Merger Agreement and consummating the transactions
contemplated thereby and set forth in more detail therein.
4.    Joinder of New Borrower.
(a)    The parties hereto agree that New Borrower shall from and hereafter be
deemed a “Borrower”, a “Grantor” and an “Issuer”, for all purposes of the Credit
Agreement and the other Loan Documents, as applicable. Accordingly, New Borrower
hereby agrees to be bound by all of the conditions, covenants, representations,
warranties, and other agreements set forth in the Credit Agreement and the other
Loan Documents, and hereby agrees to promptly execute all further documentation
required by Lenders to be executed by New Borrower, consistent with the terms of
the Credit Agreement.
(b)    New Borrower hereby makes each of the representations and warranties set
forth in Article V of the Credit Agreement. Each such representation and
warranty, together with each of the revised Schedules attached as Exhibit A to
this Amendment, is hereby incorporated by reference into the Credit Agreement
and made a part thereof. Each representation and warranty of New Borrower
hereunder shall be deemed remade as to New Borrower as of any date on which
representations and warranties of the Borrowers are made or deemed made under
the Credit Agreement or any other Loan Document.
(c)    In order to secure prompt payment and performance of all Obligations now
existing or hereafter arising, created or incurred, New Borrower hereby grants
to Lender a continuing security interest in, and a right to set off against, any
and all right, title and interest of New Borrower, to and under all Collateral
(as that term is defined in the Credit Agreement) now existing or hereafter
arising.


2



--------------------------------------------------------------------------------




(d)    The security interest granted by New Borrower in such Collateral shall
secure all of the Obligations and shall attach to all such Collateral without
further action on the part of Lender or New Borrower. New Borrower authorizes
Lender to file financing statements that describe such Collateral in any
jurisdiction and with or without New Borrower’s authentication or signature, and
describing such Collateral as set forth in the Credit Agreement. A carbon,
photographic, electronic or other reproduction of a financing statement that
covers such Collateral, with or without New Borrower’s authentication or
signature, will be sufficient as a financing statement for any of the purposes
specified by the UCC.
(e)    New Borrower acknowledges that it is jointly and severally liable for all
of the Obligations under the Loan Documents. New Borrower expressly understands,
agrees and acknowledges that: (i) each Borrower desires to have the availability
of one common credit facility instead of separate credit facilities, (ii) each
Borrower has requested that Lender extend such a common credit facility on the
terms provided in the Credit Agreement, (iii) Lender will be lending against,
and relying on a lien upon, those assets of New Borrower that constitute the
same type of Property as that which Lender has been granted a Lien pursuant to
Section 2.9 of the Credit Agreement (as such section may be amended or
supplemented from time to time) even though the proceeds of any particular
Advance made under the Credit Agreement may not be advanced directly to a
particular Borrower, (iv) each Borrower will nonetheless benefit by the making
of all such Advances by Lender and the availability of a single credit facility
of a size greater than each could independently warrant, and (v) all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in the Loan Documents shall be applicable to and shall be
binding upon each Borrower.
5.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)    Section 1.2 of the Credit Agreement is hereby amending by adding the
following definitions therein in alphabetical order to read as follows:
“Century Focused Fund” shall mean Century Focused Fund III, L.P., a Delaware
limited partnership.
“Lanier Payments” shall mean any and all amounts required to be paid by
Borrowers in connection with the A. Lanier v. Provant Health Solutions, LLC,
Alameda County Superior Court, Case No. HG15789182, matter, including, without
limitation, pursuant to the settlement agreement in connection therewith.
“Lanier Reserve” shall mean, as of any date of determination, an amount
sufficient to reduce availability under the Borrowing Base by (i) $100,000 for
each Borrowing Date during the period from November 15, 2017 through and
including December 14, 2017, (ii) $200,000 for each Borrowing Date during the
period from December 15, 2017 through and including January 14, 2018, (iii)
$250,000 for each Borrowing Date during the period from January 15, 2018 through
and including February 14, 2018 and (iv) $300,000 for each Borrowing Date during
the period from February 15, 2018 through and until such time as Lender receives
evidence in form and substance satisfactory to Lender that Borrowers have paid
in full in cash the Lanier Payments.
“Orneles Payments” shall mean any and all amounts required to be paid by
Borrowers in connection with the Ornelas v. Hooper Holmes, Inc., United States
District Court for the District of New Jersey, Case No. 3:12 CV 03016 JAP DEA,
matter, including, without limitation, pursuant to the settlement agreement in
connection therewith.


3



--------------------------------------------------------------------------------




“Provant Health” shall mean Provant Health Solutions, LLC, a Rhode Island
limited liability company.
“Third Amendment Effective Date” shall mean May 11, 2017.
(b)    Section 1.2 of the Credit Agreement is hereby amended by amending and
restating in their entirety the following definitions to read as follows:
“Additional Tranche” shall mean each tranche of revolving loan commitment
increases after the Closing Date in an aggregate principal amount of up to
$5,000,000.
“Applicable Margin” means with respect to Revolving Loans and all other
Obligations four and one-half percent (4.50%).
“Change of Control” shall mean any of the following: (a) the occurrence of a
merger, consolidation, reorganization, recapitalization or share or interest
exchange, sale or transfer or any other transaction or series of transactions as
a result of which the owners, directly or indirectly, of a majority of any
Credit Party’s voting stock or voting power as of the date hereof cease to be
entitled to elect or appoint at least a majority of such Credit Party’s Board of
Directors, or (b) the resignation, termination, replacement, death, disability
or any other event the result of which is the failure of the existing senior
management of Borrower to function in their current capacities, unless, (i) in
the case of a replacement, the replacement is reasonably acceptable to Lender,
or (ii) in all other cases a replacement reasonably satisfactory to Lender is
identified and engaged within 30 days following such event, (c) the sale,
assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the Borrower’s assets to, or a consolidation or merger with
or into, any other Person, other than any such transaction where immediately
thereafter the surviving Person is a direct or indirect subsidiary of the
Borrower, (d) the failure of Hooper Holmes to beneficially own, directly or
indirectly, 100% of the issued and outstanding equity interests in all of the
other Borrowers or (e) the failure of Century Focused Fund to beneficially own,
directly or indirectly, 35% of the issued and outstanding equity interests in
Hooper Holmes.
“Closing Date Subordinated Debt Documents” means (i) that certain Amended and
Restated Credit Agreement dated as of the Third Amendment Effective Date by and
among Closing Date Subordinated Creditor, the Borrowers and certain affiliates
of the Borrowers party thereto from time to time and (ii) each of the other
documents, instruments and agreements executed and delivered in connection
therewith, each as amended, restated, supplemented or otherwise modified from
time to time as permitted hereunder.
“Closing Date Subordination Agreement” mean that certain Intercreditor Agreement
dated as of even date herewith by and between Closing Date Subordinated Creditor
and Lender and acknowledged by Borrower, as amended by that certain First
Amendment to Intercreditor Agreement dated as of the Third Amendment Effective
Date.
“Intellectual Property Security Agreement” shall mean, collectively, that
certain (i) Intellectual Property Security Agreement dated as of April 29, 2016
made by Hooper Holmes, Hooper Distribution, Hooper Wellness, Accountable Health,
Hooper Information and Hooper Kit, in favor of Lender and (ii) Intellectual
Property Security Agreement dated as of the Third Amendment Effective Date made
by Provant Health in favor of Lender.


4



--------------------------------------------------------------------------------




“Prime Rate” shall mean a fluctuating interest rate per annum equal at all times
to the greater of (a) 3.75% and (b) the rate of interest announced, from time to
time, within Wells Fargo Bank at its principal office in San Francisco as its
“prime rate,” with the understanding that the “prime rate” is one of Wells Fargo
Bank’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo Bank may designate;
provided that Lender may, upon prior written notice to Borrower, choose a
reasonably comparable index or source to use as the basis for the Prime Rate,
and further provided, that in no event shall the Prime Rate be lower than such
rate as in effect as of the Closing Date, and further provided, that each change
in the fluctuating interest rate shall take effect simultaneously with the
corresponding change in the Prime Rate.
“Revolving Loan Commitment Amount” shall be $10,000,000 until such time as
Lender activates an Additional Tranche pursuant to the terms and provisions of
Section 2.1(a)(ii), in which case “Revolving Loan Commitment Amount” shall be,
as of such date of such activation thereafter, $10,000,000 plus the amount of
such Additional Tranche.
“Termination Fee” shall mean (for the time period indicated) the amount equal to
two percent (2%) of the principal amount of the Revolving Loan prepaid. The
Termination Fee is an “Obligation,” as that term is defined herein.
(c)    Subsection (c) of the definition of “Borrowing Base” in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
(c)    the amount of any reserves (including, without limitation, the Lanier
Reserve) and/or adjustments against the Borrowing Base provided for in this
Agreement or determined by Lender from time to time, in its Permitted
Discretion, to be appropriate to reflect risks associated with the Collateral
and the financial condition of Borrower.
(d)    Subsection k. of the definition of “Eligible Accounts” in Section 1.1 of
the Credit Agreement is hereby amended by replacing “fifty percent (50%)”
therein with “thirty-five percent (35%)”.
(e)    Section 2.1(a)(ii) of the Credit Agreement is hereby amending by amending
and restating the last sentence therein to read as follows:
In the event that the Revolving Loan Commitment Amount is increased, Borrower
shall pay to Lender a Facility Fee in an amount equal to one-half of one percent
(0.5%) of the amount by which the Revolving Loan Commitment Amount is increased.
(f)    Section 3.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
3.1    Facility Fee
Borrower shall pay to Lender on or prior to the Third Amendment Effective Date,
one-half of one percent (0.5%) of the Revolving Loan Commitment Amount, as a
nonrefundable and fully earned closing fee. The fee payable pursuant to this
Section 3.1 is herein referred to as the “Facility Fee”.


5



--------------------------------------------------------------------------------




(g)    Section 6.10 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
6.10    Use of Proceeds
Borrowers shall use the proceeds of Revolving Loans solely (a) to repay existing
indebtedness of Borrowers, (b) for transaction fees incurred in connection with
the Loan Documents, (c) in connection with the consummation of the transactions
contemplated by that certain Agreement and Plan of Merger dated as of the Third
Amendment Effective Date by and among Hooper Holmes, Piper Merger Corp., a New
York corporation, Provant Health, Wellness Holdings, LLC, a Delaware limited
lability company, and (for purposes of Section 5.13 therein only) Dan Scanlon
and Heather Scanlon and (d) for working capital needs of Borrowers and their
Subsidiaries. No portion of the proceeds of the Loans will be used for family,
personal, agricultural or household use.
(h)    Article VII of the Credit Agreement is hereby amended to add a new
Section 7.17 immediately following Section 7.16 therein to read as follows:
7.17.    Litigation, Proceeding and Investigation Payments
Except with respect to the Lanier Payments and the Ornelas Payments, Borrowers
shall not use the proceeds of the Loans to pay any damages, penalties, actions,
judgments or settlement amounts which may be imposed on or asserted against
Borrowers with respect to or arising out of, or in any way relating to, any
litigation, proceeding or investigation, in an amount in excess of $150,000 at
any one time or $500,000 in the aggregate in any fiscal year, in either case
without Lender’s prior written consent.
(i)    Annex I of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit B attached hereto.
(j)    Exhibit B of the Credit Agreement is hereby amended by (i) amending and
restating the Consolidated Unencumbered Liquid Assets Worksheet therein in its
entirety as set forth on Exhibit C attached hereto and (ii) deleting the Fixed
Charges and Fixed Charge Coverage Ratio Worksheets therein in their entirety.
6.    Representations and Warranties. Each Borrower, including, without
limitation, New Borrower, represents and warrants to Lender that, before and
after giving effect to this Agreement:
(a)    All warranties and representations made to Lender under the Credit
Agreement and the Loan Documents are accurate in all material respects on and as
of the date hereof as if made on and as of the date hereof, before and after
giving effect to this Agreement.
(b)    The execution, delivery and performance by each Credit Party of this
Agreement and any assignment, instrument, document, or agreement executed and
delivered in connection herewith and the consummation of the transactions
contemplated hereby and thereby (i) have been duly authorized by all requisite
action of the appropriate Credit Party and have been duly executed and delivered
by or on behalf of such Credit Party; (ii) do not violate any provisions of (A)
applicable law, statute, rule, regulation, ordinance or tariff, (B) any order of
any Governmental Authority binding on any Credit Party or any of the Credit
Parties’ respective properties the effect of which would reasonably be expected
to have a Material Adverse Effect, or (C) the certificate of incorporation or
bylaws (or any other equivalent governing agreement


6



--------------------------------------------------------------------------------




or document) of each Credit Party, or any agreement between any Credit Party and
its shareholders, members, partners or equity owners or among any such
shareholders, members, partners or equity owners; (iii) are not in conflict
with, and do not result in a breach or default of or constitute an Event of
Default, or an event, fact, condition, breach, Default or Event of Default
under, any indenture, agreement or other instrument to which any Credit Party is
a party, or by which the properties or assets of any Credit Party are bound, the
effect of which would reasonably be expected to have a Material Adverse Effect;
(iv) except as set forth herein, will not result in the creation or imposition
of any Lien of any nature upon any of the properties or assets of any Credit
Party, and (v) do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or Credit
Party unless otherwise obtained.
(c)    This Agreement and any assignment, instrument, document, or agreement
executed and delivered in connection herewith constitutes the legal, valid and
binding obligation of each respective Credit Party, enforceable against such
Credit Party in accordance with its respective terms.
(d)    Except for the Subject Events of Default, no Default or Event of Default
has occurred and is continuing or would exist under the Credit Agreement or any
of the Loan Documents, before and after giving effect to this Agreement.
7.    Conditions Precedent. This Agreement shall be effective upon completion of
the following conditions precedent (with all documents to be in form and
substance satisfactory to Lender and Lender’s counsel):
(a)    Lender shall have received this Agreement duly executed by each Borrower
and each other document listed on the Closing Agenda attached hereto as Exhibit
D;
(b)    Borrower shall have provided Lender with evidence of at least $2,500,000
of new equity capital contributed by Century Focused Fund and/or Paul Daoust to
Seller and, subsequently, by Seller to Provant Health since January 31, 2017;
(c)    Borrower shall have provided Lender with evidence of at least $3,220,000
of new equity capital and/or subordinated debt contributed to Hooper Holmes
since January 31, 2017;
(d)    Payment of all fees, charges and expenses payable to Lender on or prior
to the date hereof; and
(e)    Borrowers shall have executed and/or delivered such additional documents,
instruments and agreements as requested by Lender.
8.    Post-Closing Obligation. The obligations of Lender hereunder are subject
to the Borrower taking, in the sole judgment of Lender, the actions identified
below by the dates indicated (collectively, the “Post-Closing Obligations”),
each in compliance with all terms and conditions of the Credit Agreement:
(a)    On or prior to 10 Business Days following the Third Amendment Effective
Date, Borrower shall deliver to Lender a Landlord Waiver and Consent for the
premises located at Unit 117 and Buildings 1 and 2, 42 Ladd Street, Warwick,
Rhode Island, in form and substance satisfactory to Lender.
(b)    On or prior to 60 days following the Third Amendment Effective Date,
Borrower shall provide evidence, in form and substance satisfactory to Lender,
that deposit account number 3301250401 and the related lockbox maintained at
Silicon Valley Bank have been closed.


7



--------------------------------------------------------------------------------




(c)    On or prior to 90 days following the closing of the Merger, Borrower
shall provide Lender with evidence of at least an additional $280,000 of new
equity capital and/or subordinated debt contributed to Hooper Holmes since the
Third Amendment Effective Date which, in the case of any indebtedness, shall be
expressly subordinated to the Obligations of Borrowers hereunder pursuant to a
Subordination Agreement acceptable in form and substance to Lender.
Notwithstanding anything to the contrary contained in the Loan Documents,
including, without limitation, Section 8.1 of the Credit Agreement, Borrower’s
failure to provide the Post-Closing Obligations to Lender on or before the dates
specified in this section shall constitute an immediate Event of Default under
the Credit Agreement and the other Loan Documents.
9.    Miscellaneous.
(a)    Reference to the Effect on the Credit Agreement. Upon the effectiveness
of this Agreement, each reference in (i) the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import or (ii)
the other Loan Documents to “the Credit Agreement” shall mean and be a reference
to the Credit Agreement as amended by this Agreement.
(b)    Ratification. Borrowers hereby restate, ratify and reaffirm each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof.
(c)    Release. By execution of this Agreement, Borrowers acknowledge and
confirm that Borrowers do not have any actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and/or demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent
arising out of or relating to this Agreement, the Credit Agreement or the other
Loan Documents against any Released Party (as defined below), whether asserted
or unasserted. Notwithstanding any other provision of any Loan Document, to the
extent that such actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and/or demands may exist, Borrowers voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself, its managers, members, directors, officers,
employees, stockholders, Affiliates, agents, representatives, accountants,
attorneys, successors and assigns and their respective Affiliates (collectively,
the “Releasing Parties”), hereby fully and completely release and forever
discharge Lender, its Affiliates and its and their respective managers, members,
officers, employee, Affiliates, agents, representatives, successors, assigns,
accountants and attorneys (collectively, the “Indemnified Persons”) and any
other Person or insurer which may be responsible or liable for the acts or
omissions of any of the Indemnified Persons, or who may be liable for the injury
or damage resulting therefrom (collectively, with the Indemnified Persons, the
“Released Parties”), of and from any and all actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent,
that any of the Releasing Parties has against any of the Released Parties,
arising out of or relating to this Agreement, the Credit Agreement and the other
Loan Documents which Releasing Parties ever had or now have against any Released
Party, including, without limitation, any presently existing claim or defense
whether or not presently suspected, contemplated or anticipated.
(d)    Security Interest. Borrowers hereby confirm and agree that all security
interests and liens granted to Lender continue in full force and effect and
shall continue to secure the Obligations. All Collateral remains free and clear
of any liens other than liens in favor of Lender and Permitted Liens. Nothing
herein contained is intended to in any way impair or limit the validity,
priority and extent of Lender’s existing security interest in and liens upon the
Collateral.


8



--------------------------------------------------------------------------------




(e)    Costs and Expenses. Borrowers agree to pay on demand all usual and
customary costs and expenses of Lender and/or its Affiliates in connection with
the preparation, execution, delivery and enforcement of this Agreement and all
other agreements and instruments executed in connection herewith, including,
including without limitation reasonable attorneys’ fees and expenses of Lender’s
counsel.
(f)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS.
(g)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement. Signatures sent by facsimile or electronic mail shall be deemed
originals for all purposes and shall bind the parties hereto.
(h)    Loan Document. This Agreement and any assignment, instrument, document,
or agreement executed and delivered in connection with or pursuant to this
Agreement shall be deemed to be a “Loan Document” under and as defined in the
Credit Agreement for all purposes.
[Signature Pages Follow.]




9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first hereinabove written.
NEW BORROWER (immediately prior    PIPER MERGER CORP.,
to the consummation of the Merger):    a New York corporation
By:    /s/ Henry Dubois            
Name: Henry Dubois
Title: President
NEW BORROWER (immediately         PROVANT HEALTH SOLUTIONS, LLC, a
following the consummation of the Merger):     Rhode Island limited liability
company
By:    /s/ Henry Dubois            
Name: Henry Dubois
Title: Chief Executive Officer










Signature Page to Omnibus Joinder to Loan Documents and Third Amendment to
Credit and Security Agreement and Limited Waiver

--------------------------------------------------------------------------------






EXISTING BORROWER:
HOOPER HOLMES, INC., a New York corporation
HOOPER WELLNESS, LLC, a Kansas limited liability company
ACCOUNTABLE HEALTH SOLUTIONS, LLC, a Kansas limited liability company
HOOPER INFORMATION SERVICES, INC., a New Jersey corporation
HOOPER KIT SERVICES, LLC, a Kansas limited liability company




By:  /s/ Steven Balthazor           
Name: Steven Balthazor
Title: Chief Financial Officer


As Chief Financial Officer of each of the above entities and, in such capacity,
intending by this signature to legally bind each of the above entities


 
HOOPER DISTRIBUTION SERVICES, LLC, a New Jersey limited liability company




By: /s/ Steven Balthazor          
Name: Steven Balthazor
Title: Manager











Signature Page to Omnibus Joinder to Loan Documents and Third Amendment to
Credit and Security Agreement and Limited Waiver

--------------------------------------------------------------------------------






LENDER:
SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P., a Delaware limited partnership



By:     /s/ Bradley Asness    
Name:Bradley Asness    
Title: Authorized Signatory





Signature Page to Omnibus Joinder to Loan Documents and Third Amendment to
Credit and Security Agreement and Limited Waiver

--------------------------------------------------------------------------------






EXHIBIT A
UPDATED SCHEDULES
See attached.







--------------------------------------------------------------------------------






EXHIBIT B
ANNEX I
FINANCIAL AND LOAN COVENANTS
1.    Consolidated Unencumbered Liquid Assets.
Not permit the Consolidated Unencumbered Liquid Assets on the last day of the
fiscal quarter ending June 30, 2017 to be less than $500,000, on the last day of
the fiscal quarter ending September 30, 2017 to be less than $750,000, and on
the last day of any fiscal quarter thereafter to be less than $1,000,000.
2.    Minimum Aggregate Revenue.
Not permit the Aggregate Revenue for the applicable period of measure set forth
below ending on the last Business Day of any fiscal quarter (designated by “Q”
in the table below) to be less than the applicable amount set forth in the table
below for such period.
 
Minimum LTM Aggregate Revenue (in millions of Dollars) as of the end of:
Three (3) consecutive month period ending Q2 2017
Six (6) consecutive month period ending Q3 2017
Nine (9) consecutive month period ending Q4 2017
Twelve (12) consecutive month period ending Q1 2018
Twelve (12) consecutive month period ending Q2 2018
Twelve (12) consecutive month period ending Q3 2018
Twelve (12) consecutive month period ending Q4 2018
Twelve (12) consecutive month period ending Q1 2019 and each fiscal quarter
thereafter
$10.5
$26.0
$53.0
$69.0
$70.0
$71.0
$74.0
$75.0



3.    Minimum EBITDA.
Not permit the EBITDA of Borrower, on a consolidated basis, for the twelve (12)
consecutive month period ending on the last Business Day of any fiscal quarter
(designated by “Q” in the table below) to be less than the applicable amount set
forth in the table below for such period.
Minimum EBITDA (in millions of Dollars) as of the end of:
Q4 2017
$3.0
Q1 2018
$5.0
Q2 2018
$5.2
Q3 2018
$6.0
Q4 2018
$8.0
Q1 2019 and thereafter
$9.0








--------------------------------------------------------------------------------





For purposes of the covenants set forth in this Annex I, the terms listed below
shall have the following meanings:
“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of all or substantially
all of any business or division of a Person, (b) the acquisition of in excess of
fifty percent (50%) of the capital stock, partnership interests, membership
interests or equity of any Person, or otherwise causing any Person to become a
Subsidiary, (c) the acquisition of a product license or a product line, or (d) a
merger or consolidation or any other combination (other than a merger,
consolidation or combination that effects a Disposition) with another Person
(other than a Person that is already a Subsidiary).
“Aggregate Revenue” shall mean an amount based on a percentage of the aggregate
of Net Sales, Royalties and any other income or revenue recognized by Borrower
and/or its Subsidiary, on a consolidated basis, in accordance with GAAP (in each
case, excluding the proceeds from Dispositions).
“Capital Expenditures” shall mean, for any period, all direct or indirect (by
way of acquisition of securities of a Person or the expenditure of cash or the
transfer of property or the Incurrence of Indebtedness) expenditures in respect
of the purchase or other acquisition of fixed or capital assets determined in
conformity with GAAP.
“Cash Equivalent Investment” shall mean, at any time, (a) any evidence of
Indebtedness, maturing not more than one year after such time, issued or
guaranteed by the United States Government or any agency thereof, (b) commercial
paper, or corporate demand notes, in each case (unless issued by a Lender or its
holding company) rated at least “A-l” by Standard & Poor’s Ratings Group or
“P-l” by Moody’s Investors Service, Inc., (c) any certificate of deposit (or
time deposit represented by a certificate of deposit) or banker’s acceptance
maturing not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by any Lender (or by a commercial banking
institution that is a member of the Federal Reserve System or is a U.S. branch
of a foreign banking institution and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c) above) which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) above and (ii) has a market value at the time such repurchase
agreement is entered into of not less than one-hundred percent (100%) of the
repurchase obligation of such Lender (or other commercial banking institution)
thereunder, (e) money market accounts or mutual funds which invest exclusively
or substantially in assets satisfying the foregoing requirements, (f) cash, and
(g) other short term liquid investments approved in writing by Lender.
“Consolidated Net Income” shall mean, with respect to any Person and its
Subsidiaries, for any period, the consolidated net income (or loss) of such
Person and its respective Subsidiaries for such period, as determined under
GAAP.
“Consolidated Unencumbered Liquid Assets” shall mean any Cash Equivalent
Investment owned by Borrower and its Subsidiaries on a consolidated basis which
are not the subject of any





--------------------------------------------------------------------------------





Lien or other arrangement with any creditor to have its claim satisfied out of
the asset (or proceeds thereof) prior to the general creditors of Borrower and
such Subsidiaries other than the Lien for Lender.
“Disposition” shall mean, as to any asset or right of any Credit Party, (a) any
sale, lease, assignment or other transfer (other than to any other Credit
Party), but specifically excluding any license or sublicense, (b) any loss,
destruction or damage thereof or (c) any condemnation, confiscation,
requisition, seizure or taking thereof, in each case excluding (i) any
Disposition (except as set forth in clauses (ii) and (iii) below) where the Net
Cash Proceeds of any sale, lease, assignment, transfer, condemnation,
confiscation, requisition, seizure or taking do not in the aggregate exceed
$250,000 in any fiscal year, (ii) the sale of Inventory or Products in the
ordinary course of business and (iii) any issuance of equity interests by
Borrower.
“EBITDA” shall mean, for any Person and its Subsidiaries for any Test Period,
Consolidated Net Income for such period plus, to the extent deducted in
determining such Consolidated Net Income for such period (and without
duplication), (i) Interest Expense, (ii) income tax expense (including tax
accruals), (iii) depreciation and amortization, (iv) nonrecurring cash fees,
costs and expenses incurred in connection with (a) the Acquisitions of product
licenses and product lines from a third party, and milestone and royalty
payments to any third party, in relation to any Material Contract or any other
Acquisition made prior to May 11, 2017, (b) the negotiation and closing of this
Agreement and the Loan Documents and (c) the Merger, (v) non-cash expenses
relating to equity-based compensation or purchase accounting and (vi) other
non-recurring and/or non-cash expenses or charges approved by the Lender.
“Interest Expense” shall mean for any Person and its Subsidiaries for any period
the consolidated interest expense of such Person and its Subsidiaries for such
period (including all imputed interest on Capital Leases).
“Merger” shall have the meaning set forth in that certain Omnibus Joinder to
Loan Documents and Third Amendment to Credit and Security Agreement and Limited
Waiver dated as of May 11, 2017 by and among Borrower and Lender.
“Net Cash Proceeds” shall mean, with respect to any Disposition, the aggregate
cash proceeds (including cash proceeds received pursuant to policies of
insurance and by way of deferred payment of principal pursuant to a note,
installment receivable or otherwise, but only as and when received) received by
any Credit Party pursuant to such Disposition net of (i) the reasonable direct
costs relating to such Disposition (including sales commissions and legal,
accounting and investment banking fees, commissions and expenses), (ii) any
portion of such proceeds deposited in an escrow account pursuant to the
documentation relating to such Disposition (provided that such amounts shall be
treated as Net Cash Proceeds upon their release from such escrow account to and
receipt by the applicable Credit Party), (iii) taxes and other governmental
costs and expenses paid or reasonably estimated by a Credit Party to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (iv) amounts required to be
applied to the repayment of any Indebtedness (together with any interest
thereon, premium or penalty and any other amount payable with respect thereto)
secured by a Lien that has priority over the Lien, if any, of Lender on the
asset subject to such Disposition, (v) reserves for purchase





--------------------------------------------------------------------------------





price adjustments and retained liabilities reasonably expected to be payable by
the Credit Parties in connection therewith established in accordance with GAAP
(provided that upon the final determination of the amount paid in respect of
such purchase price adjustments and retained liabilities, the actual amount of
purchase price adjustments and retained liabilities paid is less than such
reserves, the difference shall, at such time, constitute Net Cash Proceeds) and
(vi)(A) with respect to any Disposition described in clauses (a), (b) or (c) of
the definition thereof, all money actually applied within one-hundred eighty
(180) days to replace such assets to be used in the business of Borrower and the
Subsidiaries, and (B) with respect to any Disposition, all money actually
applied within one-hundred eighty (180) days to replace the assets in question
or to repair or reconstruct damaged property or property affected by loss,
destruction, damage, condemnation, confiscation, requisition, seizure or taking.
“Net Sales” shall mean the gross amount billed or invoiced by Borrower and its
Subsidiaries for Services and for the sale of Products and (including products
and services ancillary thereto) to independent customers, less deductions for
(a) quantity, trade, cash or other discounts, allowances, credits or rebates
(including customer rebates) actually allowed or taken, (b) amounts deducted,
repaid or credited by reason of rejections or returns of goods and government
mandated rebates, or because of chargebacks or retroactive price reductions, (c)
charges for freight, handling, postage, transportation, insurance and other
shipping charges and (d) taxes, tariffs, duties or other governmental charges or
assessments (including any sales, value added or similar taxes other than an
income tax) levied, absorbed or otherwise imposed on or with respect to the
production, sale, transportation, delivery or use of pharmaceutical products. To
the extent applicable, components of Net Sales shall be determined in the
ordinary course of business in accordance with historical practice and using the
accrual method of accounting in accordance with GAAP. For the purposes of
calculating Net Sales, Lender understands and agrees that (i) Affiliates of a
Borrower shall not be regarded as independent customers, (ii) Net Sales shall
not include Products distributed for product development purposes, including for
use in pre-clinical trials and (iii) Net Sales shall not include pass-through
revenue generated by the sales of gift cards.
“Product” shall mean any products manufactured, sold, developed, tested or
marketed by Borrower or any of its Subsidiaries, including without limitation,
those products set forth on Schedule 5.24 (as updated from time to time in
accordance with Section 6.1(i)); provided, however, that if Borrower shall fail
to comply with the obligations under Section 6.1(i) to give notice to Agent and
update Schedule 5.24 prior to manufacturing, selling, developing, testing or
marketing any new Product, any such improperly undisclosed Product shall be
deemed to be included in this definition; and provided, further, that products
manufactured by Borrower for unaffiliated third parties shall not be deemed
“Products” hereunder.
“Royalties” shall mean the amount of any and all royalties, license fees and any
other payments or income of any type recognized as revenue in accordance with
GAAP by Borrower and its Subsidiaries with respect to the sale of Products or
the provision of services by independent licensees of Borrower and/or its
Subsidiaries, including any such payments characterized as a share of net
profits, any up-front or lump sum payments, any milestone payments, commissions,
fees or any other similar amounts, less deductions for amounts deducted, repaid
or credited by reason of adjustments to the sales upon which royalty amounts are
based, regardless of the reason for such





--------------------------------------------------------------------------------





adjustment to such sales. For the purposes of calculating Royalties, Lender
understands and agrees that Affiliates of Borrower shall not be regarded as
independent licensees.
“Services” shall mean services provided by Borrower or any Affiliate of Borrower
to un-Affiliated Persons, including without limitation any sales, laboratory
analysis, testing, consulting, marketing, commercialization and any other
healthcare-related services.
“Test Period” shall mean the twelve (12) most recent calendar months then ended
(taken as one accounting period), or such other period as specified in the
Agreement or any Annex thereto.













--------------------------------------------------------------------------------






EXHIBIT C
Consolidated Unencumbered Liquid Assets Worksheet
(Attachment to Compliance Certificate)
1. Consolidated Unencumbered Liquid Assets for the applicable period most
recently ended:
$___________
2. Minimum Consolidated Unencumbered Liquid Assets for such period:
$[__________]
3. In compliance:
YES - NO
 
 








--------------------------------------------------------------------------------






EXHIBIT D
CLOSING AGENDA
See attached.











